DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Claims Status
Claims 10 and 19 have been cancelled. 
Claims 1-9, 11-18, and 20 remain pending and stand rejected. 
 
Response to Arguments
	Applicant’s arguments made with respect to the rejection under 35 USC 101 have been fully considered but are not persuasive. 
On page 6-7, similar to previous arguments Applicant argues that the claims do not recite subject matter that falls within any of the three groupings of an abstract idea. The Examiner reiterates that under prong 1 of step 2A an Examiner must determine whether a claim recites limitations that fall within the categories, which occurs when a claim sets forth or describes the abstract concepts. As noted in the previous arguments and reiterated in the below rejection, the claims at least recite an abstract idea by reciting steps by which a product category list can be created, filtered and displayed to a requesting user. These concepts clearly correspond to organizing human activity in the form of commercial interactions (e.g., marketing or sales activity) and/or fundamental economic practice (e.g., by describing concepts related to the economy or commerce). Whether there are elements in addition to the abstract idea is not a consideration under prong 1, but is instead addressed under prong 2 of step 2A.
Beginning on page 7, Applicant then argues that the use of the product category menu editor, storage of the category list, and access through an API is sufficient to integrate the abstract idea into a practical application. The Examiner respectfully disagrees. This is because the menu “editor”, database, and API are recited at a high level of generality, representing little more than generic computing components that are used to facilitate the abstract idea of creating the product category list. Although the Applicant holds that the claimed invention “improves the technical field of product driven navigation menus”, these additional elements do little more than generally linking the use of a judicial exception to a particular technological environment or field of use, such as the Internet or computer networks. Though some improvement to the abstract idea of information filtering may exist, this is merely an improvement to the abstract idea itself (e.g., filtering a product list). 
Furthermore, neither the claims nor the specification support improvements to the functioning of a computer itself, to the technical field of user interfaces or navigation menus themselves, or to technology specifically or another technical field. This becomes more apparent when viewed in comparison with many eligible decisions, such as Enfish v. Microsoft, or McRO, Inc. v. Bandai Namco Games America. These decisions found eligibility rooted in a plain focus of the claims at issue falling squarely on improvements to computer functionality itself – not economic or other tasks for which a computer is used in its ordinary capacity. Applicant’s claimed invention is centered on the use of criteria for filtering a product list, which only utilizes the noted additional elements (i.e., these elements are merely used as a tool to perform an abstract idea). Unlike those decisions such as McRO, Enfish, etc., the plain focus of the claim is not on any improvement in the operation of the interface, a new functioning of an API, etc. To the contrary, as currently written the additional elements are specified only at a high level of generality such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware. Thus, taken alone or in combination, the Examiner maintains that these elements are insufficient to integrate the recited exception into a practical application. 
For at least these reasons, the rejection under 35 USC 101 is maintained below. 

Applicant’s arguments made with respect to the rejections under 35 USC 103 have been fully considered but are moot in view of new grounds of rejection. Applicant’s amendment necessitated the new grounds of rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, claim 12 recites “a computer system with a processor and a computer readable electronic data storage media which contains;”. The limitation appears to be missing language following “which contains”. This renders the claim indefinite as it is unclear what the storage media may contain. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-9, 11-18, and 20, under Step 2A claims 1-9, 11-18, and 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 
creating a product category list as a result of input…, where the product category list includes one or more product categories, and where a product category of the one or more product categories corresponds to one or more products; 
organizing the product category list into a tree hierarchy, where the tree hierarchy defines an order of the one or more product categories; 
storing the product category list…for later retrieval; 
accessing the stored product category list…; 
filtering the stored product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a user to reflect
changes, additions and removals in the product category list, and 
entitlements for the user that include products a user is allowed to view and purchase at a price based on a previously negotiated contract price with the user; and 
causing display of the filtered product categories as a product menu to the user…
	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a product category list can be created, filtered and displayed to a requesting user. This represents the performance of a marketing and/or sales activity, which are commercial interactions, as well as a fundamental economic practice (e.g., creating and/or presentation of a catalog list of items). Each of these falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including: a computer system with a processor and a computer readable electronic data storage media, a navigation menu editor for a website, a website, (arguably) storing the product category list into a database for later retrieval, and a user interface (UI).
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Lastly, even assuming arguendo (which the Examiner does not acquiesce) that storing the product category list into a database for later retrieval and causing display of the filtered product categories as a product menu to the user of the website via a user interface (UI) do not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity (e.g. data storage, presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information in memory,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-9 and 11, dependent claims 2-9 and 11 recite more complexities descriptive of the abstract idea itself, and at least inherit the abstract idea of claim 1. As such, claims 2-11 are understood to recite at least a similar abstract idea as recited in claim 1. 

Under prong 2 of step 2A, dependent claims 2-9 and 11 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because claims 2-9 and 11 rely on the additional elements set forth in claim 1. The additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). See again: discussion of prong 2 relative to claim 1 above. 
Lastly, under step 2B, claims 2-9 and 11 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9 and 11 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claim 12, claim 12 recites a system comprising:
allows a manager of a website to create a product category list and organize the product category list into a tree hierarchy; 
stores the product category list for later retrieval; 
filters the product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a user to reflect
changes, additions and removals in the product category list, and 
entitlements for the user that include products a user is allowed to view and purchase at a price based on a previously negotiated price with the user; and 
displays the filtered product categories as a product menu to a user of the website.
Similar to claim 1, These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a product category list can be created, filtered and displayed to a requesting user. This represents the performance of a marketing and/or sales activity, which are commercial interactions, as well as a fundamental economic practice (e.g., creating and/or presentation of a catalog list of items). Each of these falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 12 does recite additional elements, including: a computer system with a processor and a computer readable electronic data storage media,
a navigation menu editor for a website, a website, a database, an application program interface (API) that accesses the stored product category list in the database, and a user interface (UI).
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). This is especially true of the recited API, which is only set forth as a generic API for accessing data in the database. Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks – e.g., a website). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Lastly, even assuming arguendo (which the Examiner does not acquiesce) that a database that stores the product category list into a database for later retrieval and a user interface (UI) the displays the filtered product categories do not form part of the abstract idea (which the Examiner does not acquiesce) – represent little more than extra-solution activity (e.g. data storage, presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)).
In view of the above, under Step 2A (prong 2), claim 12 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 12, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing or retrieving information in memory,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 12 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
	
Regarding dependent claims 13-18 and 20, dependent claims 13-18 and 20 recite more complexities descriptive of the abstract idea itself, and at least inherit the abstract idea of claim 12. As such, claims 13-20 are understood to recite at least a similar abstract idea as recited in claim 12. 

Under prong 2 of step 2A, dependent claims 13-18 and 20 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because claims 13-20 rely on the additional elements set forth in claim 12. The additional elements are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). See again: discussion of prong 2 relative to claim 1 above. 
Lastly, under step 2B, claims 13-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 13-18 and 20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 





Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonneau (US 20110060732) in view of McHale (US 20070043629) in view of White (US 20160189188).

Regarding claim 1, Bonneau discloses a method, comprising: 
creating a product category list with a computer system with a processor and a computer readable electronic data storage media (see: 0021, 0044, 0049-0051, Fig. 2-3) where the product category list  is created as a result of input (see: 0033 (custom browse hierarchy is generated using a primary browse hierarchy of a scope that is preferably (but not necessarily) coextensive with the seller's entire catalog database), 0038 (a custom version of the primary browse hierarchy may also be generated based on the primary browse hierarchy), 0051 (The primary hierarchy is also developed by seller-authorized users through terminals 38), 0078 (a seller-authorized user establishes a primary hierarchy for the catalog database), Fig. 4a #50-51) at a terminal for a website, where the product category list includes one or more product categories, and where a product category of the one or more product categories corresponds to one or more products (see: 0034, Fig. 7, 0078-0079; see also: Fig. 1b, 0015);
Note: product categories, e.g. (PCs, Peripherals, applications, O/S, etc.), and subcategories (e.g., high performance, mid performance), and items (e.g., Adobe, Microsoft, Red hat, Atari, etc.) that may be identified with a SKU.   
organizing the product category list into a tree hierarchy, where the tree hierarchy defines an order of the one or more product categories (see: 0034, Fig. 7, 0078-0079; see also: Fig. 1b, 0015);
storing the product category list into a database for later retrieval (see: 0034-0035 (catalog database), 0049, 0051 (primary hierarchy, including all nodes, note labels, optimal marketing text and image data, as well as node constraints are stored with, but maintained independently from, catalog data in the database 10), 0065, Fig. 2 #10, Fig. 3 #10); 
accessing the stored product category list in the database (see: 0063 (buyer-authorized users begin the process by accessing the database 10), Fig. 4e #580, 0092); 


filtering the stored product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a user (see: 0063 (based on the authorization, “communicates the correct custom browser hierarchy”), Fig. 4e #582, 0093; see also: 0038, 0040, 0078) to reflect
changes, additions and removals in the product category list (see: 0042 (regularly update all of the custom versions of the catalogs to reflect any changes made to the catalog database), 0055 (updates to the virtual custom catalogs and custom browse hierarchies for the extranet buyers are available to every extranet buyer immediately upon completion of the publication process)), and 
entitlements for the user that include products a user is allowed to view and purchase at  price (see: 0019, 0034, Fig. 7, 0078-0079; see also: Fig. 1b, 0015); 
Note: Bonneau discloses that the custom version of the catalog (custom browse hierarchy) is provided based on the user authorization identity (i.e., identity of the user), while also performing an update such that custom version is updated. Since the accessed custom version is based on the identity and incorporates any changes, the criteria for filtering is understood to reflect changes, additions, and removals in the product category list. Bonneau also discloses the use of unique pricing agreements (see: 0010), as well as customized catalog and pricing (see 0058)
causing display of the filtered product categories as a product menu to the user of the website via a user interface (UI) (see: 0063 (communicates the correct custom browser hierarchy… in the form of web pages for display on terminal 36), Fig. 4e #588, 0093 (custom browse hierarchy is “provided to the buyer's browser over the internet as a set of web pages”; browsing the customized browse hierarchy currently displayed on the user's terminal)).

Though disclosing all of the above as noted including use of a terminal for inputting product category and catalog list information, Bonneau does not explicitly disclose a navigation menu editor. One of ordinary skill in the art would have readily understood that some form of graphical interface would have been accessed or presented upon the terminal utilized by Bonneau. 

To this accord, McHale discloses a catalog a graphical user interface facilitating a catalog builder function used by an entity to create a catalog of items for use in an online marketplace (see: Fig. 9A-9D, Fig. 11 #1106, 1112, & 1114, 0081, 0116). As such, McHale discloses where it was well known to utilize a menu-based interface (i.e., navigation menu editor) in the creation and editing of a catalog. 
One of ordinary skill in the art would have recognized that the known technique of McHale would have been applicable to the invention of Bonneau as both share common functionality and purpose - namely, to facilitate catalog creation, maintenance, and display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the menu-based interface of McHale for receiving input via the terminal of Bonneau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, receiving input defining catalog items, hierarchy, etc. through a graphical interface presented on a terminal. Moreover, one of ordinary skill in the art would have recognized that the inherent advantages of such interfaces, including quick and easy entry of data, would have provided an easy to use mechanism for entry of such input. 

Additionally, Bonneau does not disclose that the entitlements indicate purchasable items that are able to be purchased at a price based on a previously negotiated contract price with the user, though Bonneau discusses the use of unique pricing agreements (see: 0010), as well as customized catalog and pricing (see 0058). 

	To this accord, White discloses a method for price generation using a right to buy pricing model (see: abstract, 0026), the pricing being based on a previously negotiated contract price with the user (see: 0025 (price quotes for configurations in accordance with contracts, previously agreed upon prices), 0043 (RTB may be subject to a pre-existing contract or a pre-negotiated agreement where the price was agreed upon before purchasing and receiving the price request from the customer system), 0054 (customer specific price lookup may be performed if the customer has an existing contract, where the prices may be obtained from customer pricebook storage 270)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bonneau to have utilized the known technique for making items available at a price based upon a previously negotiated contract price with the user as taught by White in order to have improved the method of presenting product and service information in Bonneau by enabling Bonneau to more readily provide customer specific pricing for more complex products and services in a less time consuming, resource intensive, and error prone manner (see: White: 0001, 0025).  

2. The method of Claim 1, where the tree hierarchy for the product category list divides the products into subcategories (see: Bonneau: Fig. 7, 0078).

Regarding claims 3-6, Bonneau discloses subcategories, e.g., high/mid-performance, disk drives, printers, software, clearance, etc. Claims 3-6 recite various types of subcategories, including the price of the product, features of the product, inventory of the product, and location of the product. Such features, however, do not move to distinguish the claimed invention from the prior art as merely labeling the subcategories differently does not impart any functional difference to the step performed. This data is non-functional descriptive data, with the differences lying only with label describing the subcategory. 

9. The method of Claim 1, where the product category list is filtered to not show products that not needed by the user (see: Bonneau: 0093, Fig. 4a #58 & 60, Fig. 4e #584-588). 
Note: the catalog/database inquiries by the customer causes items not needed (i.e., that do not fit the requested criteria) to not be returned (i.e., not shown). Note the interpretation under 35 USC 112(b) above. 


Regarding claim 12, Bonneau discloses a system, comprising: 
a computer system with a processor and a computer readable electronic data storage media which contains (see: 0021, 0044, 0049-0051, Fig. 2-3), 
a terminal that allows a manager of a website to create a product category list and organize the product category list into a tree hierarchy (see: 0033 (custom browse hierarchy is generated using a primary browse hierarchy of a scope that is preferably (but not necessarily) coextensive with the seller's entire catalog database), 0038 (a custom version of the primary browse hierarchy may also be generated based on the primary browse hierarchy), 0051 (The primary hierarchy is also developed by seller-authorized users through terminals 38), 0078 (a seller-authorized user establishes a primary hierarchy for the catalog database), Fig. 4a #50-51); 
a database that stores the product category list for later retrieval (see: 0034-0035 (catalog database), 0049, 0051 (primary hierarchy, including all nodes, note labels, optimal marketing text and image data, as well as node constraints are stored with, but maintained independently from, catalog data in the database 10), 0065, Fig. 2 #10, Fig. 3 #10); 
an application program interface (API) that accesses the stored product category list in the database and filters the product category list based on the tree hierarchy, where criteria for filtering is automatically updated based on the identity of a user (see: 0044 (application server provides the customer browse hierarchy), 0046 (application converts the rule based catalog inquiries to database queries), 0050 (application server 8 communicates with database server 9 over bus 32 using TCP/IP communications protocol and JDBC/ADO database protocols), 0063 (buyer-authorized users begin the process by accessing the database 10), Fig. 4e #580, 0092) to reflect
changes, additions and removals in the product category list (see: 0042 (regularly update all of the custom versions of the catalogs to reflect any changes made to the catalog database), 0055 (updates to the virtual custom catalogs and custom browse hierarchies for the extranet buyers are available to every extranet buyer immediately upon completion of the publication process)), and 
entitlements for the user that include products a user is allowed to view and purchase (see: 0019, 0034, Fig. 7, 0078-0079; see also: Fig. 1b, 0015) 
Note: Bonneau discloses that the custom version of the catalog (custom browse hierarchy) is provided based on the user authorization identity (i.e., identity of the user), while also performing an update such that custom version is updated. Since the accessed custom version is based on the identity and incorporates any changes, the criteria for filtering is understood to reflect changes, additions, and removals in the product category list. 
a user interface (UI) the displays the filtered product categories as a product menu to a user of the website (see: 0063 (communicates the correct custom browser hierarchy… in the form of web pages for display on terminal 36), Fig. 4e #588, 0093 (custom browse hierarchy is “provided to the buyer's browser over the internet as a set of web pages”; browsing the customized browse hierarchy currently displayed on the user's terminal)).

Though disclosing all of the above as noted including use of a terminal for inputting product category and catalog list information, Bonneau does not explicitly disclose a navigation menu editor. One of ordinary skill in the art would have readily understood that some form of graphical interface would have been accessed or presented upon the terminal utilized by Bonneau. 
To this accord, McHale discloses a catalog a graphical user interface facilitating a catalog builder function used by an entity to create a catalog of items for use in an online marketplace (see: Fig. 9A-9D, Fig. 11 #1106, 1112, & 1114, 0081, 0116). As such, McHale discloses where it was well known to utilize a menu-based interface (i.e., navigation menu editor) in the creation and editing of a catalog. 
One of ordinary skill in the art would have recognized that the known technique of McHale would have been applicable to the invention of Bonneau as both share common functionality and purpose - namely, to facilitate catalog creation, maintenance, and display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the menu-based interface of McHale for receiving input via the terminal of Bonneau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, receiving input defining catalog items, hierarchy, etc. through a graphical interface presented on a terminal. Moreover, one of ordinary skill in the art would have recognized that the inherent advantages of such interfaces, including quick and easy entry of data, would have provided an easy to use mechanism for entry of such input. 

Additionally, Bonneau does not disclose that the entitlements indicate purchasable items that are able to be purchased at a price based on one or more previous transactions associated with the user, though Bonneau discusses the use of unique pricing agreements (see: 0010), as well as customized catalog and pricing (see 0058). 

To this accord, White discloses a method for price generation using a right to buy pricing model (see: abstract, 0026), the pricing being based on a previously negotiated contract price with the user (see: 0025 (price quotes for configurations in accordance with contracts, previously agreed upon prices), 0043 (RTB may be subject to a pre-existing contract or a pre-negotiated agreement where the price was agreed upon before purchasing and receiving the price request from the customer system), 0054 (customer specific price lookup may be performed if the customer has an existing contract, where the prices may be obtained from customer pricebook storage 270)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bonneau to have utilized the known technique for making items available at a price based upon a previously negotiated contract price with the user as taught by White in order to have improved the method of presenting product and service information in Bonneau by enabling Bonneau to more readily provide customer specific pricing for more complex products and services in a less time consuming, resource intensive, and error prone manner (see: White: 0001, 0025).  

Regarding claims 13-18, these claims recite substantially similar limitations and scope as recited in claims 2-6 and 9 such that at least similar analysis would be readily apparent. As such, claims 13-17 and 18-19 are rejected on similar grounds. 



Claims 7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonneau in view of McHale White as applied to claims 1 and 12 above, and further in view of Hendling (US 20180053244). 

Regarding claim 7, Bonneau in view of McHale and White disclose all of the above but do not disclose where the product category list is filtered to not show products that lack adequate inventory.
To this accord, Hendlin discloses a digital merchant content system and method that uses a product feed to populate a product display layout, the product feed corresponding to a merchant’s products that may be displayed in a specific product order (see: 0005, 0122, Fig. 3B). More importantly, Hendlin modifies the product display layout, such as by removing a product that is out of stock when an update to the product feed indicates that a product is out of stock (see: 0154). In this manner, Hendlin filters the product displayed to not show products that lack adequate inventory. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bonneau in view of McHale to have utilized the known technique of filtering out of stock products as taught by Hendling in order to have increased user satisfaction and engagement, as well as increased merchant usability, customization, and controllability of merchant content (see: Hendlin: 0028). 

Regarding claim 11 and similar system claim 20, the method of Claim 1, where the filtering of the product category list is updated automatically based on changes to the status of the products (see: Hendlin: 0153-0154).
Note: the update in Hendlin represents a change to status. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonneau in view of McHale and White as applied to claims 1 and 12 above, and further in view of Yagasaki (US 6125353). 

Regarding claim 8, Bonneau discloses all of the above including where the product category list is filtered to not show products (see: 0093, Fig. 4a #58 & 60, Fig. 4e #584-588). Bonneau, however, does not expressly disclose not showing products that are past their effective date. Such features were well-established in the art before the effective filing date of the invention and would have been obvious. 
For example, Yagasaki discloses a catalog system which uses a category master table, a product search screen generation unit produces product search screen data containing a set of categories whose effective periods include the present date, the effective period includes both a starting data and ending date (see: (see: abstract, col. 2 line 66-col. 3 line 8, col. 3 lines 43-59, col. 8 lines 1-27, Fig. 5, Fig. 8, Fig. 9 S5-s9). As Yagasaki discloses using product start and end dates to filter, Yagasaki thus disclose the well-known technique of using effective date to filter (show or not show) products. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the known technique of filtering products based on effective dates as disclosed by Yagasaki in the method of Bonneau in view of McHale and White in order to have provided a powerful tool for customers to find and order desired products that prevented inappropriate categories from being shown out of season, thereby preventing unnecessary disturbance and difficulty in finding desired categories and products (see: Yagasaki: col. 1 line 42-col. 2 line 2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619